Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s Application filed on 10/22/2020.
Claims 1-20 are allowed in this Office Action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art of reference:
U.S. Patent Application Publication No. 20180081943 to Johnson et al. teaches a system and method includes receiving, via a processor, a query comprising pathway variables and at least one evaluation time and determining an anchor set based on at least one of the pathway variables. The method also includes translating the pathway variables into a pathway algebraic expression based on the anchor set and the at least one evaluation time, and executing the pathway algebraic expression on a graph database to return a pathway set. For example, graph database 210 may include a special field (e.g., sys_period_) that may be added to the schema. This field (e.g., sys_period_) may describe the time period during which the associated record holds true. In an aspect, such time periods may be referred to as valid-time or transaction-time. In a valid-time temporal table, sys_period_may refer to the actual time that the record assertion holds in the real world. In a transaction-time temporal table, sys_period_refers to the time or times that the database processed the record. These distinctions may be relevant in certain uses or implementations of temporal graph databases. However, implementation for purposes of querying the graph database may not be relevant, as long as those conducting queries understand whether the temporal tables measure time as the valid-time or the transaction-time. Additionally or alternatively, graph database 210 may be bi-temporal, in that the records include both a valid-time record and a transaction-time record.
U.S. Patent Application Publication No. 20180367414 to Raghavendra et al. teaches a system and method for performing network analysis comprising: receiving telemetry information for a computer network, the telemetry information comprising network device state information for internetworking devices in the computer network and network traffic flow information for data packet flows through the computer network; transforming the telemetry information into a temporal graph that is digitally stored in computer memory; receiving, from a client computing device, a request for network analytics information for the computer network; in response to receiving the request for network analytics information, generating network analytics information for the computer network based on the temporal graph and sending the network analytics information to the client computing device.
U.S. Patent Application Publication No. 20160125095 to Fengyuan Xu teaches a system and method, includes storing, in a memory, temporal data for a temporal graph. The memory includes a temporal graph storage structure having a set of buckets. The temporal data stored in the buckets includes respective data segments implemented using graph edges. Each of the graph edges has a start time and an end time associated therewith. The method further includes the methods, performed by a processor, of: forming an index that categorizes the graph edges based on the end times of the graph edges; positioning the graph edges within respective ones of the buckets for storage using the index such that the graph edges are positioned in the respective ones of the buckets in a chronological order that is based on the end times; and accessing the temporal graph storage structure using the index responsive to a temporal graph query.
U.S. Patent Application Publication No. 20190034553 to Ni et al. teaches methods, systems, and computer-readable storage media for receiving data representative of the temporal graph, the data representing vertices, edges between vertices, and temporal features, determining a set of earliest-arrival dependencies, each earliest arrival dependency including an earliest feasible edge between vertices from a list of edges of the temporal graph, providing data representative of an edge-scan-dependency graph (ESD-graph) based on the data representative of the temporal graph, and the set of earliest-arrival dependencies, the ESD-graph including vertices representing edges of the temporal graph, and edges representing earliest-arrival dependencies between vertices, providing data representative of a level-assigned ESD-graph including a level assigned to each vertex of the ESD-graph, and determining earliest-arrival times between a source vertex, and each vertex of the temporal graph by executing a parallel edge scan of the level-assigned ESD-graph. 
However, prior art of record fails to teach the combination of claimed features “…receive new data pertaining to a graph element in a temporal graph, the temporal graph comprising different types of graph elements including vertices and edges, for storing information of a computer network; determine that the temporal graph already stores second data for the graph element having a timestamp denoting a second time, wherein the new data was recorded at a first time that is the same or earlier than the second time; and insert the new data into the temporal graph by recording data for the graph element in a temporal graph database with a timestamp for the new data denoting the first time and a next modification time for the new data that denotes the second time.…” as shown in the independent claim 1, and substantially similar in the independent claims 9 and 15.
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, independent claims 1, 9 and 15 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168